                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

 CHAD SCHAFFNER,                                       )
                                                       )
        Petitioner,                                    )
                                                       )
 v.                                                    )      No. 2:18-CV-00014-JRG-CRW
                                                       )
 UNITED STATES OF AMERICA,                             )
                                                       )
        Respondent.                                    )

                                   MEMORANDUM OPINION

         This matter is before the Court on Petitioner Chad Schaffner’s Motion under

 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct His Sentence [Doc. 1], Mr. Schaffner’s

 Memorandum in Support [Doc. 2], and the United States’ Response in Opposition [Doc. 3]. For

 the reasons herein, the Court will deny Mr. Schaffner’s motion.

                                        I.    BACKGROUND

        In 2009, Mr. Schaffner committed a string of violent bank robberies throughout the

 Southeast and Midwest. [PSR ¶¶ 14–36 (on file with the Court)]. After a nationwide manhunt,

 authorities apprehended him, [id. ¶ 17], and he was indicted in seven different federal districts,

 [id. ¶¶ 1–7]. With Mr. Schaffner’s consent, the cases from those districts were transferred to and

 consolidated in the Eastern District of Tennessee for all further proceedings. [Id. ¶¶ 1–7].

        In 2009 and 2010, Mr. Schaffner pleaded guilty to multiple counts—twenty-six, in all—

 in each of the seven indictments, including to violations of 18 U.S.C. § 2113(a) and violations

 of 18 U.S.C. § 924(c)(1)(A)(ii). [Id. at 1–3, ¶¶ 9, 198; Plea Agreement, Doc. 17, at 1–2; Minute

 Entry, Doc. 18]. At sentencing, Mr. Schaffner, based on previous convictions in Indiana, was a




                                                  1

Case 2:09-cr-00093-JRG-DHI Document 40 Filed 02/08/21 Page 1 of 8 PageID #: 137
 career offender under the sentencing guidelines—specifically under USSG § 4B1.1, 1 [PSR

 ¶¶ 156, 172, 175, 176, 180], which resulted in a criminal history category of VI, [id. ¶¶ 180,

 199]; see USSG § 4B1.1(b) (“A career offender’s criminal history category in every case under

 this subsection shall be Category VI.”). Also, the United States sought increased punishment

 under 18 U.S.C. § 3559(c)(4) because Mr. Schaffner had two previous convictions for robbery,

 in 1991 and in 1994. [PSR ¶ 8]. Under § 3559(c)(4), Mr. Schaffner was subject to a mandatory

 life sentence as to each of the twenty-six counts against him. [Id. ¶ 198]. The Court sentenced

 him to consecutive life sentences, and it entered its criminal judgment on December 13, 2011.

 [J., Doc. 31, at 1, 3]. In February 2018, over six years after the Court’s judgment became final,

 Mr. Schaffner filed a petition to vacate his sentence under 28 U.S.C. § 2255, which is pending

 before the Court.

                                           II.     STANDARD OF REVIEW

          Under § 2255, “[a] prisoner in custody under sentence of a [federal] court . . . claiming

 the right to be released . . . may move the court which imposed the sentence to vacate, set aside

 or correct the sentence.” 28 U.S.C. § 2255(a). A court must vacate and set aside a sentence if it

 concludes that “the judgment was rendered without jurisdiction, or that the sentence imposed

 was not authorized by law or otherwise open to collateral attack, or that there has been such a

 denial or infringement of the constitutional rights of the prisoner as to render the judgment

 vulnerable to collateral attack.” Id. § 2255(b). To warrant relief for a denial or infringement of

 a constitutional right, a petitioner has to establish an “error of constitutional magnitude which



          1
            USSG § 4B1.1 increases a defendant’s offense level if the defendant is a “career offender.” Under USSG
 § 4B1.1, “[a] defendant is a career offender if (1) the defendant was at least eighteen years old at the time the defendant
 committed the instant offense of conviction; (2) the instant offense of conviction is a felony that is either a crime of
 violence or a controlled substance offense; and (3) the defendant has at least two prior felony convictions of either a
 crime of violence or a controlled substance offense.” USSG § 4B1.1(a).

                                                             2

Case 2:09-cr-00093-JRG-DHI Document 40 Filed 02/08/21 Page 2 of 8 PageID #: 138
 had a substantial and injurious effect or influence on the proceedings.” Watson v. United States,

 165 F.3d 486, 488 (6th Cir. 1999) (citing Brecht v. Abrahamson, 507 U.S. 619, 637–38 (1993)).

 To warrant relief for a non-constitutional claim, a petitioner must establish that a fundamental

 defect in the proceeding resulted in a complete miscarriage of justice or an egregious error

 that deprived him of “the rudimentary demands of fair procedure.” Reed v. Farley, 512 U.S.

 339, 354 (1994); see Grant v. United States, 72 F. 3d 503, 505–06 (6th Cir. 1996).

        In sum, “[a] prisoner seeking relief under § 2255 ‘must allege as a basis for relief: (1) an

 error of constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an

 error of fact or law that was so fundamental as to render the entire proceeding invalid.” Pough

 v. United States, 442 F.3d 959, 964 (6th Cir. 2006) (quotation omitted). In support of one of these

 three bases for relief, a petitioner’s allegations must consist of sufficient facts showing she is

 entitled to relief. Green v. Wingo, 454 F.2d 52, 53 (6th Cir. 1972). “Generally, courts have held

 that ‘conclusory allegations alone, without supporting factual averments, are insufficient to state

 a valid claim under § 2255.’” Jefferson v. United States, 730 F.3d 537, 547 (6th Cir. 2003)

 (quotation and citation omitted). And similarly, if “the motion and the files and records of

 the case conclusively show that the prisoner is entitled to doc.no relief,” she will not receive an

 evidentiary hearing. Smith v. United States, 348 F.3d 545, 550 (6th Cir. 2003) (quoting Fontaine

 v. United States, 411 U.S. 213, 215 (1973)).

        A petitioner has the burden of proving that “an error has occurred that is sufficiently

 fundamental to come within” one of the three “narrow limits” for § 2255 relief. United States v.

 Addonizio, 442 U.S. 178, 185 (1979); see Pough, 442 F.3d at 964. The standard that governs

 collateral review under § 2255, as opposed to direct review on appeal, is significantly higher.

 United States v. Frady, 456 U.S. 152, 162–66 (1982); see Hampton v. United States, 191 F.3d

 695, 698 (6th Cir. 1999) (“Habeas review is an extraordinary remedy and ‘will not be allowed

                                                 3

Case 2:09-cr-00093-JRG-DHI Document 40 Filed 02/08/21 Page 3 of 8 PageID #: 139
 to do service for an appeal.’” (quoting Reed, 512 U.S. at 354)). This is so because “[t]he reasons

 for narrowly limiting the grounds for collateral attack on final judgments are well known and

 basic to our adversary system.” Addonizio, 442 U.S. at 184 (footnote omitted); see Custis v.

 United States, 511 U.S. 485, 497 (1994) (“‘[I]nroads on the concept of finality tend to undermine

 confidence in the integrity of our procedures’ and inevitably delay and impair the orderly

 administration of justice.” (quotation omitted)); Parke v. Raley, 506 U.S. 20, 29 (1992) (referring

 to a “presumption deeply rooted in our jurisprudence: the ‘presumption of regularity’ that attaches

 to final judgments” (quotation omitted)).

                                           III. ANALYSIS

        In pursuing relief under § 2255, Mr. Schaffner alleges that his counsel was ineffective,

 in violation of the Sixth Amendment of the United States Constitution, because he “talked [him]

 out of going to trial,” “failed to advises [sic] [him] about the upword [sic] variance,” “never

 object[ed] to the” PSR, and “never object[ed] when the court went out of the Guidelins [sic] with

 a [sic] upward variance.” [Pet’r’s Mot. at 4; see Pet’r’s Mem. at 6 (contending that counsel was

 ineffective for failing to object to the application of § 3559(c)(4)). Mr. Schaffner also alleges a

 violation of his due-process rights under the Fifth and Fourteenth Amendments, claiming that

 his counsel “was in conflict with [him] for most of the time” and “lied to [him].” [Pet’r’s Mot.

 at 5]. The apparent upshot of these allegations is that Mr. Schaffner believes his plea agreement

 was neither knowing nor voluntary. [Pet’r’s Mem. at 5]. Lastly, Mr. Schaffner requests post-

 conviction relief under Johnson v. United States, 135 S. Ct. 2551 (2015). [Pet’r’s Mot. at 6].

        In response to Mr. Schaffner’s claims, the United States argues that they are untimely.

 [United States’ Resp. at 6–7]. Section 2255’s one-year statute of limitations states that “[t]he

 limitation period shall run from the latest of” four dates:


                                                   4

Case 2:09-cr-00093-JRG-DHI Document 40 Filed 02/08/21 Page 4 of 8 PageID #: 140
             (1) the date on which the judgment of conviction becomes final;

             (2) the date on which the impediment to making a motion created by
             governmental action in violation of the Constitution or laws of the United
             States is removed, if the movant was prevented from making a motion by such
             governmental action;

             (3) the date on which the right asserted was initially recognized by the Supreme
             Court, if that right has been newly recognized by the Supreme Court and made
             retroactively applicable to cases on collateral review; or

             (4) the date on which the facts supporting the claim or claims presented could
             have been discovered through the exercise of due diligence.

 28 U.S.C. § 2255(f)(1)–(4). Sections 2255(f)(1) and (f)(3) are the subsections relevant to Mr.

 Schaffner’s claims. See [Pet’r’s Mot. at 11 (arguing that his clams are timely under § 2255(f)(3))].

         A. The Timeliness of Mr. Schaffner’s Claims

         Under § 2255(f)(1), the Court’s judgment against Mr. Schaffner became final on the

 expiration of the last day on which he could have timely appealed that judgment, Benitez v.

 United States, 521 F.3d 625, 629 (6th Cir. 2008); Sanchez-Castellano v. United States, 358 F.3d

 424, 428 (6th Cir. 2004), and that day was December 27, 2011, the two-week mark from the

 Court’s entry of judgment on December 13, 2011, see Fed. R. App. P. 4(b)(1) (stating that a

 defendant must tender his notice of appeal within fourteen days of a district court’s entry of

 judgment). Mr. Schaffner filed his § 2255 motion on February 12, 2018—over six years later.

 His claims under the Sixth and Fifth Amendments are therefore clearly untimely, and he does

 not argue that he is entitled to equitable tolling.

         Under § 2255(f)(3), Mr. Schaffner’s claim under Johnson is also untimely. A defendant

 with a conviction for being a felon in possession of a firearm will receive an increased sentence

 under the Armed Career Criminal Act (“ACCA”), Pub. L. No. 98-473, 98 Stat. 1801 et seq., if

                                                       5

Case 2:09-cr-00093-JRG-DHI Document 40 Filed 02/08/21 Page 5 of 8 PageID #: 141
 he is an armed career criminal—i.e., someone who has committed at least three serious drug

 offenses or violent felonies. Johnson, 135 S. Ct. at 2555. In Johnson, the Supreme Court held

 that the ACCA’s residual clause—which defined “violent felony” as “any crime punishable by

 imprisonment for a term exceeding one year . . . that . . . . otherwise involves conduct that presents

 a serious potential risk of physical injury to another” id. at 2555–56 (quoting 18 U.S.C.

 § 924(e)(2)(B)(ii)—is unconstitutionally vague, id. at 2563.

        But Mr. Schaffner’s claim under Johnson is time-barred because he filed it in February

 2018, well over a year after the Supreme Court initially decided Johnson in June 2015, and he

 does not argue that he is entitled to equitable tolling. See § 2255(f)(3) (stating that a claim is

 timely if filed within one year of “the date on which the right asserted was initially recognized

 by the Supreme Court”); [United States’ Resp. at 6 (“[N]one of the Supreme Court cases cited

 by petitioner were decided within one year before he filed his § 2255 motion, so the motion

 remains untimely under § 2255(f)(3).”)]. And incidentally, Mr. Schaffner’s claim would be

 untimely even from the date on which Johnson later became retroactive. See Welch v. United

 States, 136 S. Ct. 1257, 1265 (2016) (announcing, on April 18, 2016, that “Johnson is thus a

 substantive decision and so has retroactive effect . . . in cases on collateral review”).

        Besides, the Court did not sentence Mr. Schaffner under the ACCA but under USSG

 4B1.1, which means that Johnson cannot avail him. See Johnson, 135 S. Ct. at 2563 (“We hold

 that imposing an increased sentence under the residual clause of the Armed Career Criminal Act

 violates the Constitution’s guarantee of due process.” (emphasis added)); see also Beckles v.

 United States, 137 S. Ct. 886, 895 (2017) (“[W]e hold that the advisory Sentencing Guidelines

 are not subject to a vagueness challenge under the Due Process Clause and that § 4B1.2(a)’s

 residual clause is not void for vagueness.”); Hurst v. United States, No. 19-6136, 2020 WL

 1685302, at *1 (6th Cir. Feb. 28, 2020) (“Johnson does not apply to the advisory sentencing

                                                   6

Case 2:09-cr-00093-JRG-DHI Document 40 Filed 02/08/21 Page 6 of 8 PageID #: 142
 guidelines.”); Phillips v. United States, No. 4:04-cr-29-TRM-SKL-1, 4:16-cv-58-TRM, 2017 WL

 1322166, at *4 (E.D. Tenn. Apr. 10, 2017) (“[T]he United States Sentencing Guidelines are ‘not

 amenable to vagueness challenges.’ As a result, the Johnson decision has no impact on the

 propriety of Petitioner’s career offender designation under Section 4B1.1 of the United States

 Sentencing Guidelines.” (footnote omitted) (quoting Beckles, 137 S. Ct. at 894)). The Court will

 therefore dismiss Mr. Schaffner’s claims as untimely.

        B. Certificate of Appealability

        Lastly, the Court must determine whether to issue a certificate of appealability, which is

 necessary for Ms. Schaffner to appeal its ruling. 28 U.S.C. § 2253(a), (c)(1)(B). The Court may

 issue a certificate of appealability only when a petitioner “has made a substantial showing of

 the denial of a constitutional right.” Id. § 2253(c)(2). To make this showing, the petitioner must

 demonstrate that reasonable jurists would find the Court’s assessment of those claims “debatable

 or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court concludes that reasonable

 jurists would not find that its dismissal of Mr. Schaffner’s claims as time-barred is debatable or

 wrong. The Court therefore declines to issue a certificate of appealability to Mr. Schaffner.

                                        IV.   CONCLUSION

        As the petitioner under § 2255, Mr. Schaffner fails to meet his burden of establishing that

 his conviction and sentence were in violation of the Constitution, or that a fundamental defect

 resulted in a complete miscarriage of justice or an egregious error. Mr. Schaffner’s Motion

 to Vacate, Set Aside or Correct His Sentence [Doc. 1] is therefore DENIED. This case is hereby

 DISMISSED with prejudice. The Court will enter an order consistent with this opinion.




                                                  7

Case 2:09-cr-00093-JRG-DHI Document 40 Filed 02/08/21 Page 7 of 8 PageID #: 143
       ENTER:


                                            s/J. RONNIE GREER
                                      UNITED STATES DISTRICT JUDGE




                                       8

Case 2:09-cr-00093-JRG-DHI Document 40 Filed 02/08/21 Page 8 of 8 PageID #: 144
